Exhibit 10.1

 

LANDLORD CONSENT

SUBLEASE AGREEMENT

16803 DALLAS PARKWAY

 

This Landlord Consent (“Consent”) executed the 30th day of June, 2020 and dated
effective as of the 1st day of July, 2020 (the “Effective Date”) is entered into
by and among Longfellow Energy LP, a Texas limited partnership (“Landlord”) and
TransAtlantic Petroleum (USA) Corp., previously a Colorado company, now a
Delaware company (“Tenant”).  For valuable consideration, the receipt and
sufficiency of which is acknowledged, Landlord and Tenant agree to the following
terms and conditions herein.

 

RECITALS

 

WHEREAS, Tenant is the tenant under that certain Sublease Agreement executed on
August 7, 2018 with an Effective Date of June 14, 2018 (“Sublease”), under which
Landlord leased to Tenant commercial office space (“Premises”) as set out in the
Sublease;

 

WHEREAS, The Sublease is set to terminate on June 30, 2020;

 

WHEREAS, Tenant desires to continue subleasing the Premises under the same terms
and conditions set out in the Sublease on a month-to-month tenancy; and

 

WHEREAS, Paragraph 19 of the Sublease requires Landlord’s consent for the
Sublease to be a month-to-month tenancy.

 

AGREEMENT

 

For good and valuable consideration, the receipt and sufficiency of which are
acknowledged, Landlord and Tenant agree as follows:

 

1.

General Terms.  All capitalized terms used in this Consent shall have the same
meanings as set forth in the Sublease, unless otherwise provided below:

 

 

a.

“Effective Date” shall mean July 1, 2020.

 

 

b.

“Term” shall mean: The Sublease shall be month-to-month commencing on the
Effective Date and shall be terminable by either party on 30 days’ written
notice.

 

2.

Landlord’s Consent.  As of the Effective Date herein, Landlord consents to the
Sublease continuing on a month-to-month basis with the rights of each Tenant and
Landlord to terminate the Sublease upon 30 days’ written notice.

 

3.

Other Agreements.  Other than the Sublease, and this Consent, there are no other
agreements or understandings, whether written or oral, between Tenant and
Landlord.  This Consent shall not be amended orally, but only by an agreement in
writing signed by all parties to this Consent.

 

4.

Binding Effect.  This Consent shall be binding on and inure to the benefit of
the parties to this Consent and their successors and permitted assigns.




 

--------------------------------------------------------------------------------

 

 

 

SIGNATURE PAGE

LANDLORD CONSENT  

SUBLEASE AGREEMENT

16803 DALLAS PARKWAY

 

 

LANDLORD:

 

Longfellow Energy, LP,

a Texas limited partnership

By Deut 8, LLC, its General Partner

 

 

 

 

By:

/s/ N. Malone Mitchell 3rd

 

 

N. Malone Mitchell 3rd, Manager

 

 

 

TENANT:

 

TransAtlantic Petroleum (USA) Corp.

a Delaware company

 

 

 

 

By:

/s/ Tabitha T. Bailey

 

 

Tabitha T. Bailey, Vice President, General Counsel, Corporate Secretary

 

 

 

 

Landlord Consent - Sublease (LFE-TAT) – Page 2 of 2

 